Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I and Species III (Figs. 12-13) in the reply filed on 12/27/2021 and 05/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-19 read on the elected Invention and Species.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10, 11, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 20130082331 A1; hereinafter “Fukuda”)

In re Claim 1, Fukuda discloses a semiconductor device (figs. 11, 12) (fig. 11 annotated below) comprising:
a first unit cell; and
a second unit cell,
wherein the first unit cell comprises a first fin pattern (hereinafter “Fin1”) extending lengthwise in a first direction Y, a first gate pattern GT1 (as shown in fig. 11 annotated below) extending lengthwise in a second direction X to intersect the first fin pattern, and a first contact 10sd (hereinafter “CT1”) disposed on a side of the first gate pattern GT1 to contact the first fin pattern,
wherein the second unit cell comprises a second fin pattern (hereinafter “Fin2”) extending lengthwise in the first direction Y, a second gate pattern GT2 extending lengthwise in the second direction X to intersect the second fin pattern, and a second contact 10sd (hereinafter “CT2”) disposed on a side of the second gate pattern to contact the second fin pattern, and
wherein the first gate pattern GT1 and the second gate pattern GT2 are spaced apart from each other and lie on a first straight line extending lengthwise in the second direction X, the first contact CNT1 and the second contact CNT2 are spaced apart from each other and lie on a second straight line extending lengthwise in the second direction X, and a first middle contact 12Vs (¶ 0090) (hereinafter “Mid_CNT1”) is disposed on the first contact CNT1 and the second contact CNT2 and connects the first contact and the second contact to each other.

In re Claim 2, Fukuda discloses the semiconductor device of claim 1 (figs. 11, 12), wherein the first contact CNT1, the second contact CNT2, and the first middle contact 12Vs are connected to a ground voltage (¶ 0090).


    PNG
    media_image1.png
    671
    869
    media_image1.png
    Greyscale


In re Claim 5, Fukuda discloses the semiconductor device of claim 1 (figs. 11, 12), wherein the first unit cell UC1 further comprises a third fin pattern extending lengthwise in the first direction to intersect the first gate pattern and a third contact 10sd (hereinafter “CNT3”) disposed on the side of the first gate pattern to contact the third fin pattern and lying on the second straight line, and a second middle contact (hereinafter “Mid_CNT2”) is disposed on the third contact and the second straight line and formed at the same vertical level as the first middle contact (see fig. 11 annotated below).


    PNG
    media_image1.png
    671
    869
    media_image1.png
    Greyscale


In re Claim 6, Fukuda discloses the semiconductor device of claim 5 (fig. 11 annotated above), wherein the third contact CNT3 and the second middle contact are connected to a power supply voltage Vdd (¶ 0093).

In re Claim 7, Fukuda discloses the semiconductor device of claim 5 (fig. 11 annotated above), wherein the first unit cell further comprises a fourth contact (10sd, 10sh1) (hereinafter “CNT4”) disposed on the other side of the first gate pattern GT1 to contact the first fin pattern Fin1 and the third fin pattern Fin3, and the fourth contact CNT4 is formed at the same vertical level as the first contact CNT1.

In re Claim 8, Fukuda discloses the semiconductor device of claim 5 (fig. 11 annotated above), wherein the first fin pattern Fin1 comprises n sub-fin patterns, and the third fin pattern Fin3 comprises m sub-fin patterns, where n is a natural number of 2 or more, and m is a natural number smaller than n (as shown in Fig. 11, Fin1 is taller than Fin3, thus Fin1 has more sub-fin patterns than Fin3. Here, any smaller segment of each Fin has been interpreted as a sub-fin pattern).

In re Claim 10, Fukuda discloses the semiconductor device of claim 1 (fig. 11 annotated below), comprising:
a first region; and
a second region,
wherein the first unit cell and the second unit cell are formed in the first region, and a third unit cell and a fourth unit cell are formed in the second region (a repetition of the layout shown in fig. 11 includes a third unit cell and a fourth unit cell similar to the first and second unit cells), and
wherein the third unit cell comprises a fourth fin pattern extending lengthwise in a third direction and a third gate pattern extending lengthwise in a fourth direction to intersect the fourth fin pattern, the fourth unit cell comprises a fifth fin pattern extending lengthwise in the third direction and a fourth gate pattern extending lengthwise in the fourth direction to intersect the fifth fin pattern, and a common contact is disposed on a side of the third gate pattern to contact the fourth fin pattern and disposed on a side of the fourth gate pattern to contact the fifth fin pattern (Note: a repetition of the layout shown in fig. 11 includes a third unit cell and a fourth unit cell similar to the first and second unit cells. Thus, the third and fourth unit cells have similar fins, gates and contacts layout and meet the limitations of this claim).


    PNG
    media_image2.png
    722
    869
    media_image2.png
    Greyscale


In re Claim 11, Fukuda discloses the semiconductor device of claim 10, comprising a third middle contact which is formed on the common contact and formed at the same vertical level as the first middle contact (Note: a repetition of the layout shown in fig. 11 includes a third unit cell and a fourth unit cell similar to the first and second unit cells. Thus, the third and fourth unit cells have similar fins, gates and contacts layout and meet the limitations of this claim).

In re Claim 15, Fukuda discloses a semiconductor device (figs. 11, 12) (fig. 11 annotated below) comprising:
a first fin pattern Fin1, a second fin pattern Fin2, and a third fin pattern Fin3 which are arranged sequentially;
a first contact CNT1, a second contact CNT2, and a third contact CNT3 which contact the first fin pattern, the second fin pattern, and the third fin pattern, respectively;
a first middle contact Mid_CNT1 which is disposed on the first contact and the second contact and directly contacts the first contact and the second contact; and
a second middle contact Mid_CNT2 which is disposed on the third contact, is formed at the same vertical level as the first middle contact, and directly contacts the third contact,
wherein the first middle contact is connected to a first voltage Vss (¶ 0090), and the second middle contact is connected to a second voltage Vdd (¶ 0093) higher than the first voltage.

In re Claim 17, Fukuda discloses the semiconductor device of claim 15, wherein the first voltage is a ground voltage (¶ 0090), and the second voltage is a power supply voltage (¶ 0093).

In re Claim 19, Fukuda discloses the semiconductor device of claim 15 (fig. 11 annotated above), wherein each of the first fin pattern Fin1 and the second fin pattern Fin2 comprises n sub-fin patterns, and the third fin pattern Fin3 comprises m sub-fin patterns, where n is a natural number of 2 or more, and m is a natural number smaller than n (as shown in Fig. 11, Fin1 and Fin2 are taller than Fin3, thus Fin1, Fin2 have more sub-fin patterns than Fin3. Here, any smaller segment of each Fin has been interpreted as a sub-fin pattern).


Claim(s) 1, 3, 9 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20180294256 A1; hereinafter “Lee”).

In re Claim 1, Lee discloses a semiconductor device (figs. 1-8) comprising:
a first unit cell CE1; and
a second unit cell CE3,
wherein the first unit cell comprises a first fin pattern AP2 (hereinafter “Fin1”) extending lengthwise in a first direction D2 (fig. 5), a first gate pattern GE (hereinafter “GT1”) extending lengthwise in a second direction D1 to intersect the first fin pattern, and a first contact AC (hereinafter “CT1”) disposed on a side of the first gate pattern GT1 to contact the first fin pattern,
wherein the second unit cell CE3 comprises a second fin pattern AP2 (hereinafter “Fin2”) extending lengthwise in the first direction D2 (fig. 5), a second gate pattern GE (hereinafter “GT1”) extending lengthwise in the second direction D1 to intersect the second fin pattern, and a second contact AC (hereinafter “CT2”) disposed on a side of the second gate pattern to contact the second fin pattern, and
wherein the first gate pattern GT1 and the second gate pattern GT2 are spaced apart from each other and lie on a first straight line extending lengthwise in the second direction D1, the first contact CNT1 and the second contact CNT2 are spaced apart from each other and lie on a second straight line extending lengthwise in the second direction D1, and a first middle contact (VI1a) (figs. 5, 6A; ¶ 0057; hereinafter “Mid_CNT1”) is disposed on the first contact CNT1 and the second contact CNT2 and connects the first contact and the second contact to each other.

In re Claim 3, Lee the semiconductor device of claim 1 (figs. 1-8), wherein a height of the first contact CNT1 (i.e, AC) is greater than a height of the first middle contact Mid_CNT1 (i.e., VI1) (fig. 6A).

In re Claim 9, Lee the semiconductor device of claim 1 (figs. 1-8), wherein the first unit cell CE1 is a static random access memory (SRAM) unit cell, and the second unit cell CE3 is an SRAM unit cell (¶ 0036, 0053).

In re Claim 15, Lee discloses a semiconductor device (figs. 1-8) comprising: 
a first fin pattern AP2 (AP2 in CE3 and CE4 onto which TD2_CE3 and TD2_CE4 are formed as shown in fig. 5) (hereinafter “Fin1”), a second fin pattern AP2 (AP2 in CE1 and CE2 onto which TD2_CE1 and TD2_CE2 are formed as shown in fig. 5) (hereinafter “Fin2”), and a third fin pattern AP1 (AP1 in the cells CE1 and CE2 onto which TU2 is formed in fig. 2; hereinafter “Fin3”) which are arranged sequentially; 
a first contact AC (SD contact AC of TD2_CE3) (hereinafter “CNT1”), a second contact AC (hereinafter “CNT2”) (SD contact AC of TD2_CE1), and a third contact AC5 (fig. 2; hereinafter “CNT3”) which contact the first fin pattern, the second fin pattern, and the third fin pattern, respectively; 
a first middle contact (VI1a) (figs. 5, 6A; ¶ 0057; hereinafter “Mid_CNT1”) which is disposed on the first contact CNT1 and the second contact CNT2 and directly contacts the first contact and the second contact; and 
a second middle contact VI1 (fig. 4 wherein VI1 is shown to be connected to VDD; ¶ 0057; hereinafter “Mid_CNT2”) which is disposed on the third contact CNT3, is formed at the same vertical level as the first middle contact, and directly contacts the third contact, 
wherein the first middle contact is connected to a first voltage (e.g., VSS; figs. 5, 6A), and the second middle contact (“Mid_CNT2) is connected to a second voltage (e.g., VDD; fig. 4; ¶ 0057) higher than the first voltage.

In re Claim 16, Lee discloses the semiconductor device of claim 15 (figs. 1-8), wherein the first fin pattern belongs to a first SRAM unit cell CE3, and the second fin pattern and the third fin pattern belong to a second SRAM unit cell CE1 (¶ 0036, 0053).

In re Claim 17, Lee discloses the semiconductor device of claim 15, wherein the first voltage is a ground voltage (figs. 5, 6A), and the second voltage is a power supply voltage (¶ 0057).

In re Claim 18, Lee discloses the semiconductor device of claim 15 (figs. 1-8), wherein a height of the first contact CNT1 (i.e, AC) is greater than a height of the first middle contact Mid_CNT1 (i.e., VI1) (fig. 6A).


Claim(s) 1, 4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al. (US 5536955 A; hereinafter “Ali”).

In re Claim 1, Ali discloses a semiconductor device (fig. 7e) comprising: 
a first unit cell pfet; and 
a second unit cell nfet, 
wherein the first unit cell comprises a first fin pattern (the pfet diffusion region; hereinafter “Fin1”) extending lengthwise in a first direction (e.g., East-West direction; hereinafter “X”), a first gate pattern (i.e., gate of the pfet; hereinafter “GT1”) extending lengthwise in a second direction (e.g., North-South direction; hereinafter “Y”) to intersect the first fin pattern, and a first contact px disposed on a side of the first gate pattern to contact the first fin pattern, 
wherein the second unit cell nfet comprises a second fin pattern (the nfet diffusion region; hereinafter “Fin2”) extending lengthwise in the first direction X, a second gate pattern (i.e., gate of the nfet; hereinafter “GT2”) extending lengthwise in the second direction to intersect the second fin pattern, and a second contact nx disposed on a side of the second gate pattern to contact the second fin pattern, and 
wherein the first gate pattern GT1 and the second gate pattern GT2 are spaced apart from each other and lie on a first straight line extending lengthwise in the second direction Y, the first contact CNT1 and the second contact CNT2 are spaced apart from each other and lie on a second straight line extending lengthwise in the second direction Y, and a first middle contact (e.g., the dotted line shown in fig. 7e connecting px and nx) is disposed on the first contact and the second contact and connects the first contact and the second contact to each other.

In re Claim 4, Ali discloses the semiconductor device (fig. 7e) of claim 1, wherein the first gate pattern GT1 and the second gate pattern GT2 are spaced apart by a first gap, the first contact CNT1 and the second contact CNT2 are spaced apart by a second gap, and the first gap is smaller than the second gap.

In re Claim 12, Ali discloses a semiconductor device (fig. 7e) comprising:
a first gate pattern (i.e., gate of the pfet; hereinafter “GT1”) and a second gate pattern (i.e., gate of the nfet; hereinafter “GT2”) which lie on a first straight line extending in a first direction (e.g., North-South direction; hereinafter “Y”) and extend lengthwise in the first direction Y;
a first contact px and a second contact nx which lie on a second straight line extending in the first direction Y and extend lengthwise in the first direction Y; and
a middle contact (e.g., the dotted line shown in fig. 7e connecting px and nx) which is disposed on the first contact and the second contact and extends in the first direction Y to connect the first contact and the second contact to each other,
wherein a first gap between the first gate pattern GT1 and the second gate pattern GT2 is smaller than a second gap between the first contact CNT1 and the second contact CNT2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali, as applied to claim 12 above.

Regarding claims 13 and 14: The claim limitations of claims 13 and 14 would have been obvious from Ali to one of ordinary skill in the art before the effective filing date of the claimed invention in order to establish connection to the upper metal layers and establish external connection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893